Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Shortell on 03/17/2021.

The application has been amended as follows: 

1. 	A method for treating an influenza 
    PNG
    media_image1.png
    443
    551
    media_image1.png
    Greyscale
  26687282Attorney Docket No. 19116.0029U2 Application Serial No. 15/520,756 
    PNG
    media_image2.png
    610
    513
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, thereby treating the subject for the influenza 
Please cancel claims 2 and 3. 
In claim 8, please replace “respiratory” with “influenza”.
In claim 9, please replace “respiratory” with “influenza”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated by the decision of the Patent Board filed on 12/22/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-11, and 21-35 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEAN P CORNET/Primary Examiner, Art Unit 1628